Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  131035(69)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  HARVEY GRACE,
           Plaintiff-Appellant,
                                                                   SC: 131035
  v                                                                COA: 257896
                                                                   Oakland CC: 2002-045572-NM
  BRUCE LEITMAN and BRUCE
  LEITMAN, P.C.,
             Defendants-Appellees.
  _______________________________


                On order of the Chief Justice, the motion by plaintiff-appellant for
  extension of the time for filing his supplemental brief is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2007                       _________________________________________
                                                                              Clerk